Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been canceled.  Claims 21-35 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two lines of claim 24 are contradictory by stating that a second set of rigid tubular walls extending parallel to one another and orthogonal to the second set of rigid tubular walls.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-27 and 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 3314567) (Becker) in view of Richards et al. (US 8020722) (Richards).
	Becker discloses a storage tank, comprising: 
rigid tubular walls (plan views of Fig. 1, 5 and 6 show rigid tubular walls (RTW) extending vertically) having respective opposing ends (top and bottom ends) and respective intermediate segments with closed tubular cross-sections (walls 6 and 7 close the cross section of the intermediate segments), wherein each RTW is interconnected at both ends with respective ends of two other RTW (each end of a RTW is interconnected to any adjacent RTW and there are at least two adjacent RTW for each RTW) such that interconnected interiors of the RTW define an interior fluid storage chamber.
The difference between the bulkhead of Becker and claim 1 is that Becker’s bulkheads are non-perforated walls that don’t have bulkhead ring webs (BRW).  Richards teaches a lobe type pressure vessel having bulkheads with apertures (communication ports 128) therein such that the bulkheads have bulkhead ring webs (BRW).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Becker’s bulkheads which are not perforated to have apertures and BRW to allow fluid communication past the bulkhead and pressure equalization in the tank.  The resultant bulkheads are bulkhead ring webs.
Re claim 22, Becker discloses a rectangular cube having a length, width and height.
Re claim 23, the RTW define edges of a plurality of rectangles as one rectangle is shown in each of the plan view of Fig. 1, the side view of Fig. 2 and the profile view of Fig. 3, at least one of the rectangles (the rectangle of the plan view of Fig. 1) having a horizontal edge (edge associated with a length dimension) that is different in length from a vertical edge (height as shown in Fig. 2).

Re claim 25, each RTW of the first set has a first length (height of cube), wherein each RTW of the second set has a second length (length of cube as shown in Fig. 1 and 2), the first length being different than the second length.
Re claim 26, the first set comprising at least four RTW (20 RTW) and the second set comprising at least four RTW (four RTW, two each of corner pieces 2 and 3).
Re claim 27, the first and second lengths as discussed in claim 25 are not equal.  The tank is constrained in size by the design of a ship’s cargo hold [see column 1, lines 22-24, “mounting …in the body of … a tank ship,” and column 1, lines 29-30, “props between walls of the tank and walls of the tanker.”]  The length, width and height of a tank must be small enough to conform to the size a tanker’s cargo hold.  Also, Official notice is taken that it is well known in the art of tankers for a tanker to have spherical tanks aligned in a row, each tank having equal length, width and height.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the dimensions of the tank to have equal first length (height of cube) and second length (length of cube) to conform a tank to the dimensions of a tank cargo hold for a tank of equal first length and second length to alleviate remodeling and reconfiguring of an existing cargo hold to avoid the remanufacturing expense and time delay in remanufacturing time.
Re claim 33, hollow spherical portions serve as end caps, each being disposed at a respective intersection between respective RTW (for example, intersection between vertical corner piece 1 and horizontal corner piece 2 as shown in Fig. 1, 2 and 3).
Re claim 34, spherical end caps are part spherical.  End caps 4 9shown in Fig. 1-3) are spherical in the exact same manner as the end caps as shown by the present invention.
.

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker in view of Richards as applied to claim 21 above, and further in view of Ulm et al. (US 2673001) (Ulm).
The combination discloses ring webs (BRW) but only in a first set facing in a first direction.  Ulm teaches ring webs (ring girders having a lower part 18 and an upper part 19 as shown in Fig. 1-4).  As shown in Fig. 2 of Ulm and in particularly at the spherical corners 14 of Ulm, a first set of BRW facing in a first direction and a second set of BRW facing in a second direction, the first direction orthogonal to the second direction.  
Re claims 28 and 29, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add to the BRW structure of the combination by applying the Ulm teaching and adding a second set of BRW oriented orthogonal to the first set of BRW to provide reinforcement of a corner in both orthogonal directions of the corner so that the support and stress is equal in these two orthogonally oriented directions to limit deformation, rupture and stress in an equivalent manner at the corner of the tank.  It would be significant to resist forces equally in longitudinal and transverse directions of the tank rather than favoring reinforcement in one direction over reinforcement in another orthogonal direction.
Re claim 29, when considering the corner structure of the modified structure of claims 28 and 29, by itself, the quantity of the first set of four BRW is equal to the quantity of the second set of four BRW.  This applies the modification by limiting the first set of BRW to four and the second set of BRW to four.
Re claims 28 and 30, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add to the BRW structure of the combination by applying the Ulm .


    PNG
    media_image1.png
    456
    868
    media_image1.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,352,500 to Ramoo et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Ramoo claims a storage tank comprising rigid tubular walls and bulkhead ring webs.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,876,686 to Ramoo et al. Although the claims at issue are not identical, they are not patentably distinct from each other because Ramoo claims a storage tank comprising rigid tubular walls and bulkhead webs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





sjc    /STEPHEN J CASTELLANO/Primary Examiner, Art Unit 3733